


Exhibit 10.6


ASSIGNMENT AND ASSUMPTION AGREEMENT
This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
February 28, 2013 (the “Assignment Effective Date”) is made by and between Wells
Real Estate Funds, Inc., a Georgia corporation (“Wells REF”) and Wells
Management Company, Inc., a Georgia corporation (“Wells Management”) to Wells
Operating Partnership II, L.P. (“REIT II”).
WHEREAS, Wells REF owns all of the issued and outstanding shares of Wells
Management and Wells Management owns all of the issued and outstanding limited
liability company membership interests in Wells Real Estate Services, LLC, a
Georgia limited liability company (“WRES”);
WHEREAS, each of Wells REF, Wells Management, WRES, and REIT II are parties to
the Transition Services Agreement, as amended by the Amendment to Transition
Services Agreement (as amended, the “Transition Services Agreement”), whereby
REIT II is granted the option to acquire all issued and outstanding limited
liability company membership interests in WRES held by Wells Management, and all
rights, title, benefits, privileges and interests therein (the “Units”), upon
delivery of written notice (the “WRES Option Notice”) to Wells REF of the
exercise of such; and
WHEREAS, REIT II has duly delivered the WRES Option Notice to Wells REF,
evidencing its desire to acquire and assume the Units.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1.Recitals. The foregoing recitals are made a part of this Agreement.
2.Definitions. All capitalized terms used in this Agreement but not otherwise
defined herein are given the meanings set forth in the Transition Services
Agreement.
3.Transfer and Assignment of the Units. Wells Management hereby grants, conveys,
assigns, transfers and delivers the Units to REIT II, and its successors and
assigns, and REIT II hereby accepts such Units (including without limitation,
all of Wells Management's right, title, benefits, privileges and interest in and
to the profits, losses, distributions, and capital of WRES represented by the
Units) as of the date hereof.
4.Acceptance of Assignment. REIT II hereby accepts the assignment and transfer
of Wells Management's right, title, benefits, privileges and interest in and to
the Units. Notwithstanding any provision in WRES's limited liability company
operating agreement to the contrary, REIT II is hereby admitted as the sole
member of WRES. Effective as of the execution and delivery of this Agreement by
all parties hereto, Wells Management shall no longer be a member of WRES.
5.Representations and Warranties of Wells REF. Wells REF and Wells Management
represent and warrant to REIT II that, (a) each of the representations and
warranties made by Wells REF and Wells Management in the Transition Services
Agreement and the Property Management Asset Transfer Agreement are true and
correct in all respects as of the date hereof; (b) WRES has no obligations or
liabilities to Wells REF, Wells Management or any of their affiliates; (c)
WRES's current assets are not less than its current liabilities and WRES has no
indebtedness or other long-term liabilities; (d) WRES is not in default under
any contract to which WRES is a party and has made all payments when due under
such contracts; and



--------------------------------------------------------------------------------




(e) WRES has operated in the ordinary course of business since the Effective
Date of the Amendment to the Transition Services Agreement. Wells REF and REIT
II agree that the actual current assets and current liabilities as of the
Assignment Effective Date shall be finally determined no later than thirty (30)
days following the Assignment Effective Date. If current liabilities exceed
current assets as finally determined, then Wells REF shall be responsible for
the deficiency, after taking into account any reimbursement obligations of
REIT II under the Property Management Agreement for periods prior to the
Assignment Effective Date.
6.Indemnification. REIT II hereby agrees to cause WRES to indemnify, defend and
hold harmless Wells REF and Wells Management and their successors and assigns,
of and from any and all costs, liabilities and expense, including court costs
and attorneys fees, arising from or connected with the operation of the Property
Management Business by WRES or REIT II after the Assignment Effective Date.
Wells REF and Wells Management hereby agree to indemnify, defend and hold
harmless REIT II and WRES, and their successors and assigns, of and from any and
all costs, liabilities and expenses, including court costs and attorney fees,
arising from or connected with the operation of the Property Management Business
by WRES, Wells REF or Wells Management before the Assignment Effective Date.
7.Further Assurances. Wells REF and Wells Management hereby each covenant and
agree that, at any time and from time to time after the delivery of this
Agreement, at REIT II's request and expense, Wells REF and Wells Management, and
their successors and assigns, will do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, any and all such further
acts, conveyances, transfers, assignments, powers of attorney and assurances as
REIT II reasonably may require to more effectively grant, convey, assign,
transfer, set over to or vest in REIT II the Units, or to otherwise carry into
effect the intent and purposes of this Agreement.
8.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia without reference to the choice of law
principles thereof.
9.Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
10.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which shall be considered one and
the same agreement.
[Signature page follows]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment and Assumption Agreement has been signed by
or on behalf of each of the parties as of the date first written above.


 
WELLS REF:
 
 
 
Wells Real Estate Funds, Inc.
 
 
 
By: /s/ Robert M. McCullough    
 
Name: Robert M. McCullough     
 
Title: Vice President    
 
 
 
WELLS MANAGEMENT:
 
 
 
Wells Management Company, Inc.
 
 
 
By: /s/ Robert M. McCullough    
 
Name: Robert M. McCullough     
 
Title: Vice President    
 
 
 
REIT II:
 
 
 
Wells Operating Partnership II, L.P.
 
 
 
By: /s/ E. Nelson Mills    
 
Name: E. Nelson Mills    
 
Title: President    




3